Citation Nr: 0615493	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-18 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical and lumbar spine, currently 
jointly evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the knees, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for gouty 
arthritis, left foot, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased initial evaluation for 
depression, secondary to service-connected disabilities, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1984 and from August 1986 to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
1999 and January 2002 of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran filed his original claim in January 1994.  He was 
awarded service connection in July 1994 for gout with x-ray 
evidence of degenerative changes, cervical and lumbar spine, 
and right knee, and assigned a disability rating of 40 
percent for all of the above conditions.

The veteran filed the current increased rating claim for the 
above conditions in April 1997.  In the February 1999 rating 
decision, the RO separated the above conditions and assigned 
the following disability ratings:  gouty arthritis of the 
left foot was rated as 10 percent disabling; degenerative 
disc disease of the cervical and lumbar spine was rated as 20 
percent disabling; and patellofemoral pain syndrome of the 
left and right knees was rated as 20 percent disabling.  The 
veteran disagreed with this determination in July 1999 and 
timely perfected his appeal in September 1999.  The Board 
will address each issue individually below.

In February 2001, the veteran filed a claim for service 
connection for depression, secondary to his service-connected 
disabilities.  He was granted service connection in January 
2002 and assigned a 10 percent disability rating.  He filed a 
notice of disagreement in February 2002 and timely perfected 
his appeal in May 2002.

The Board remanded this claim for further development in May 
2003.
The issue of entitlement to an increased initial evaluation 
for depression secondary to service-connected disabilities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
degenerative changes of the cervical spine have been 
manifested by subjective complaints of pain, productive of no 
more than moderate limitation of motion; and the competent 
evidence does not attribute any neurologic manifestations to 
the service-connected cervical spine disability.

2.  Throughout the rating period on appeal, the veteran's 
degenerative changes of the lumbar spine have been manifested 
by subjective complaints of pain, productive of severe 
limitation of motion; and the competent evidence does not 
attribute any neurologic manifestations to the service-
connected lumbar spine disability.

3.  The veteran's bilateral knee disability is manifested by 
degenerative arthritis, established by an x-ray finding; the 
veteran's limitation of motion is not compensable.

4.  The veteran's gouty arthritis of the left foot is not 
manifested by one or two exacerbations per year.


CONCLUSIONS OF LAW

1.  The schedular criteria for a separate evaluation of 20 
percent for degenerative changes of the cervical spine have 
been met, but no higher.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (as in effect prior to September 23, 2002); 
38 C.F.R. § 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (effective from September 26, 2003); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.14 4.40, 4.45 (2005).  

2.  The schedular criteria for a separate 40 percent for 
degenerative changes of the lumbar spine have been met, but 
no higher.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 through September 25, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, 5243 (effective from 
September 26, 2003); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.14 
4.40, 4.45 (2005).  

3.  The criteria for a disability rating in excess of 20 
percent for patellofemoral pain syndrome, bilateral knees, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2005).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for gout of the left foot have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a including Diagnostic Code (DC) 5017-5002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated September 1973 through January 1994; 
prior rating decisions; the veteran's contentions; VA 
examination reports; VA records for outpatient treatment; 
private medical records; and lay statements.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).

When, as here, the veteran is requesting a higher rating for 
established service-connected disabilities, the present 
disability levels are the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

Each of the service-connected conditions considered herein 
involves an orthopedic disability.  In general, evaluation of 
a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  
A. Spine Disabilities

I.  Factual Background

The VA examination report dated in August 1997 indicated that 
the veteran's range of motion for the cervical spine was 30 
degrees of flexion, 30 degrees of extension, 40 degrees of 
lateral flexion to the left and right.  The veteran could 
rotate to 55 degrees, both to the left and right.  In all 
extremes of motion, he did feel some pain and did need to 
push past the pain to achieve full range of motion.  However, 
he was not limited in his range of motion.  With respect to 
the lumbar spine, the veteran was able to forward flex with 
discomfort to 95 degrees.  He was able to extend his back to 
approximately 30 degrees with discomfort.  Lateral flexion, 
both right and left, was to 40 degrees with discomfort and 
rotation was to 55 degrees with discomfort bilaterally.  His 
neck strength was good and sensory examination of the upper 
extremities bilaterally was normal.  There was no spinal 
process tenderness to palpation and no tenderness of the 
paraspinal muscles to palpation. There was no sign of 
neurologic impairment.

The VA examination report dated in August 1999 indicated that 
the veteran's neck appeared to be tender.  His range of 
motion was decreased, specifically on full extension of the 
neck which could only be assessed to 10 degrees.  Flexion of 
the neck was most limited to approximately 30 degrees, but 
this was less painful than full extension.  He had no 
neurological signs accompanying this neck pain. X-rays 
revealed slight narrowing of disc spaces between C5-C6 and 
C6-C7.  Motor strength was normal in all extremities, as was 
the sensory examination.  Reflexes were normal.

The September 1999 VA examination report noted that that the 
veteran had lumbar spine flexion to 40 degrees, extension to 
15 degrees, side bending to 20 degrees for both the right and 
left sides and rotation was 15 degrees to the right and left.  
X-rays of the lumbar spine revealed loss of normal lumbar 
curve and moderate degenerative joint disease at L5-S1.  
Straight leg raising could be carried to 50


degrees bilaterally at which time the veteran experienced 
backache.  There was no sensory or motor deficit of either 
lower extremity.  Deep tendon reflexes of the lower 
extremities were present and point tenderness on palpation of 
L5-S1 spinous process and no tenderness on palpation of the 
lumbar paravertebral musculature.  

In the private medical report submitted by the veteran, dated 
in November 2000, from M.L.B., Ph.D., the examiner commented 
that the veteran's pain and physical limitations on functions 
such as prolonged walking, standing and lifting were 
adversely affecting his employment.  The veteran complained 
of suffering from aches and pains, to the point where, when 
he gets home, he feels too bad to do much with his family or 
be able to take care of physical tasks involved in home 
maintenance and repair.  On the Self Report Inventory (SRI), 
the veteran complained of experiencing serious chronic pain, 
particularly in the neck, shoulders and back.

X-rays of the cervical spine dated in February 2002 indicated 
degenerative changes that were slightly progressive since the 
prior study in 1999.

A VAMC treatment note dated in December 2002 indicated 
complaints of pain in the veteran's neck.  The examiner noted 
that the veteran was a postal worker and carried 
approximately 30 pounds daily.  The veteran had some 
paravertebral tenderness in the back of the head and the 
cervical region, but there was no swelling and there was no 
focal tender or warm area.  In January 2003, a VAMC treatment 
note indicated that the veteran was seen with complaints of 
headaches.  The examiner found that the headaches were likely 
from depression, tension, analgesic, rebound and possible 
cervical spine disease.  The neck examination was benign and 
he was diagnosed with degenerative disc disease of the 
cervical spine.  The veteran again complained of neck pain in 
the morning, in an April 2003 treatment note.

Upon VA examination in October 2003, the veteran had forward 
flexion of the cervical spine from 0 to 45 degrees.  
Extension was to 20 degrees.  Side bending was to 20 degrees 
on the left and 30 degrees on the right.  Rotation was to 35 
degrees on the left and 45 degrees on the right.  There was 
no atrophy of either upper extremity. The veteran complained 
of persistent neck pain.  Range of motion of the lumbar spine 
was flexion to 35 degrees, extension was 10 degrees, side 
bending was 25 degrees to each side and rotation was 20 
degrees to each side. There was some tenderness on palpation 
of the lumbar paravertebral musculature bilaterally.  There 
were no postural abnormalities or fixed deformities.  There 
was no sensory or motor deficit of the upper or lower 
extremities, and deep tendon reflexes in the upper and lower 
extremities were present and symmetrical bilaterally.  

The examiner concluded there was degenerative disc disease of 
the cervical and lumbar spines, but without evidence of 
radiculopathy.  The examiner also commented that during 
flare-up of symptoms, which could occur with varying 
frequency, the physical findings of the examination could be 
significantly different.  The examiner was unable to 
determine what those limitations would be, given the veteran 
did not experience a flare-up at the time of the examination.  
  
MRI in June 2004 showed degenerative joint disease of the 
cervical spine with moderate degenerative disc disease from 
C5-C7, mild degenerative changes at C4-C5, moderate 
neuroforaminal stenosis at the left at C6-C7, bilaterally at 
C5-C6, and on the right at C4-C5 due to facet and 
uncovertebral degenerative arthropathy.  He also has lumbar 
spine degenerative joint disease with facet annular tear 
posterolaterally and laterally on the left at L4-L5 with 
marked moderate degenerative disc disease at L5-S1 with mild 
disc bulging with facet atrophy and mild neuroforamen 
encroachment bilaterally at L5-S1 and, to a lesser degree, at 
L4-L5.  

An August 2004 VAMC treatment note indicated that the veteran 
had complaints of chronic neck and back pain.  He denied any 
burning, tingling, or shooting pain down the legs or arms.  
The pain was worse with certain physical activities.  Upon 
examination, forward flexion of the lumbar spine was to 30 
degrees, with extension to 5 degrees. There was mild central 
cervical tenderness over the C5-C6 region with no trapezius 
or scapular tenderness.  Range of motion of the cervical 
spine was quite limited in all planes due to increased pain, 
but there was no obvious discomfort to palpation of any of 
the cervical musculature.  Reflexes were present and within 
normal limits.  Ankle jerks were present.  Motor strength was 
good in the upper and lower extremities.  He was referred for 
epidural injections.
 
A VAMC treatment note dated in August 2005 reflected the 
veteran's continued complaints of pain, and the fact that he 
would be scheduled for epidural injections.  Physical 
examination showed "moderate" limitation of motion for both 
the cervical and lumbar spines with no weakness or sensory 
changes in the lower extremities.  It was noted that his 
employment as a mailman was difficult for him because he had 
to carry heavy objects and stand for prolonged time periods.  

II.  Analysis

The veteran has been given a single 20 percent rating for his 
cervical and lumbar spine disabilities.  Under the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2005), the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
For purposes of determining whether the appellant is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other condition. Esteban v. Brown, 6 Vet. App. 259 (1994).  

The issue of the evaluation to be assigned all manifestations 
of the veteran's service-connected disability is part of the 
claim for a higher rating before the Board.  The assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case." See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. The Board has considered the 
nature of the veteran's service-connected disorders and 
concluded that separate ratings for the lumbar and cervical 
spine disabilities would not violate the rule against 
pyramiding.  This action does not prejudice the veteran since 
it is favorable to him.

The veteran's service-connected cervical and lumbar spine 
condition was evaluated under Diagnostic Code 5293 for 
intervertebral disc syndrome.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the spine.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

The Board will evaluate the veteran's claims under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibit the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the spine at any time on or after September 
26, 2003.  The effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West Supp. 2005) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claims.  The August 1999 statement of the case 
considered the old criteria, prior to September 23, 2002, for 
evaluating disc disease.  The February 2004 supplemental 
statement of the case considered the old and new criteria for 
evaluating disc disease.  The old and new rating criteria 
were provided to the veteran and his representative in these 
documents.  Therefore, there is no prejudice to the veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to September 23, 2002, the veteran's degenerative 
changes of the cervical and lumbar spine are evaluated under 
the rating criteria for intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this 
Diagnostic Code, intervertebral disc syndrome is rated as 
follows:  a 10 percent rating is assigned for mild 
intervertebral disc syndrome; a 20 percent rating is assigned 
for moderate intervertebral disc syndrome, with recurring 
attacks; a 40 percent rating is assigned for severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief; and a 60 percent rating is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  A precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, separate ratings 
cannot be assigned for disc disease and limitation of motion, 
since that would violate the rule against pyramiding.

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Code 5293 underwent 
revision.  As revised, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With regard to the first method of evaluation 
(total duration of incapacitating episodes over the past 12 
months), the new criteria provide that a 10 percent 
evaluation is warranted if intervertebral disc syndrome is 
manifested by incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks; a 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks; and a 60 percent rating is warranted if 
the total duration is at least six weeks.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

Also potentially applicable was Diagnostic Code 5290 for 
limitation of motion of the cervical spine and Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5290, a 10 
percent rating is assigned for slight limitation of motion; a 
20 percent rating is assigned for moderate limitation of 
motion; and a 30 percent rating is assigned for severe 
limitation of motion.  Under Diagnostic Code 5292, a 10 
percent rating is assigned for slight limitation of motion; a 
20 percent rating is assigned for moderate limitation of 
motion; and a 40 percent rating is assigned for severe 
limitation of motion.  

Although Diagnostic Codes 5290 through 5292 (2002) rated 
limitation of motion of the spine according to whether it was 
slight, moderate, or severe, these words were not defined in 
the VA Schedule for Rating Disabilities.  Use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  There 
is no inconsistency, then, in applying the current ranges of 
motion to rating spine disabilities under the old criteria.  
The amended criteria define normal forward flexion of the 
thoracolumbar spine as zero to 90 degrees, extension as zero 
to 30 degrees, left and right lateral flexion as zero to 30 
degrees, and left and right lateral rotation as zero to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (2) (2005).  Normal forward flexion of the cervical 
spine is defined as zero to 45 degrees, extension as zero to 
45 degrees, left and right lateral flexion as zero to 45 
degrees, and left and right lateral rotation as zero to 80 
degrees.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the combined range of motion of the cervical spine is 
not greater than 170 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine; or 
unfavorable ankylosis of the entire cervical spine.  And, a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

a. Cervical Spine 

Although the veteran has clearly been diagnosed with disc 
disease, and the disability was rated under Diagnostic Code 
5293, the RO also expressly considered limitation of motion 
codes.  The Board concludes that these codes are most 
applicable to the veteran's cervical spine disability.  
Although he has disc disease, every VA examination and 
outpatient records indicates no neurological abnormalities 
are present.  There has been no impairment of sensation, 
strength, reflexes, or motor functioning.  Therefore, rating 
the disability under the old Diagnostic Code 5293 would be 
difficult, at best, considering the lack of neurological 
abnormalities, and the disability cannot be rated under the 
new Diagnostic Code 5243 since there is no evidence showing 
that the veteran has suffered from incapacitating episodes, 
as defined by law.  For purposes of evaluations under the 
revisions to 5293/5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Rating the veteran's disability 
under the limitation of motion codes would afford him the 
highest ratings possible.

In this light, the Board finds that the manifestations 
described above most closely approximate "moderate" 
limitation of cervical spine motion warranting a 20 percent 
rating.  He has exhibited either full flexion (2003 VA 
examination) or slight (15 degrees) limitation with flexion 
(1997 and 1999 VA examinations).  The ability to bend the 
cervical spine to the side has been nearly full (1997 VA 
examination) or moderately limited (2003 VA examination).  
The ability to rotate the cervical spine has been reduced by 
approximately half.  The most limitation has been shown with 
the veteran's ability to extend the cervical spine, 
especially on the 1999 VA examination.  Considering the 
overall disability picture, then, he has some severe 
restriction of motion, some moderate restrictions, and some 
very slight restrictions.  It is fair, then, to rate the 
overall disability picture as moderate, which warranted a 20 
percent disability rating under the prior version of 
Diagnostic Code 5290.  That 20 percent rating would also be 
warranted under the current regulations, since the veteran 
has demonstrated flexion of the cervical spine to 30 degrees, 
and x-rays have shown abnormal spinal contour.

The preponderance of the evidence, however, is against 
granting a rating higher than 20 percent for the cervical 
spine disability.  For the same reasons as given above, 
Diagnostic Codes 5293 or 5243 (old or new), although 
applicable to the disability diagnosed, cannot result in a 
higher rating with no evidence of neurological impairment or 
incapacitating episodes.  Although the disc disease could be 
rated separately for the orthopedic and neurologic 
manifestations under the new criteria, there are no 
neurological manifestations to warrant a separate rating.

As discussed above, the limitation of motion of the cervical 
spine is not severe under the old Diagnostic Code 5290.  The 
only limitation arguably severe was with extension of the 
cervical spine, but with the other findings in the slight to 
moderate range, the Board concludes the overall disability 
picture is moderate.  Under the new criteria, flexion of the 
cervical spine has never been to 15 degrees or less, and the 
cervical spine is not ankylosed in either a favorable or 
unfavorable position. 

As for consideration of functional loss, the VA examiner in 
August 1999 noted that any additional loss of range of 
motion, weakened motion, incoordination or fatigability noted 
in the examination could not be further quantified in terms 
of additional loss of range of motion, without prolonged 
testing.  With flare-ups, it was likely the range of motion 
would be further restricted.  While the Board notes that any 
additional limitation of function due to pain, weakness or 
related factors may warrant a higher evaluation under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995), it is determined that the veteran's assigned 
20 percent disability rating adequately compensates him for 
these factors.  Despite the veteran's complaints of pain, the 
motor strength in his upper extremities remains normal, and 
there is no evidence of muscle atrophy, indicating that he 
retains the ability to use these muscles in a normal fashion 
despite his disability.

The Board has also considered all other potentially 
applicable provisions.  Diagnostic Codes 5285, 5286 and 5287 
(2002) do not apply to the veteran's cervical spine 
disability since he does not have a fracture of the vertebra 
or ankylosis.  Similarly, as the disability in question 
involves the cervical spine, Diagnostic Code 5295, concerning 
lumbosacral strain, does not apply.  

b. Lumbar Spine

As with the cervical spine, the veteran has clearly been 
diagnosed with disc disease, but the medical evidence shows 
no neurological abnormalities are present.   Therefore, 
rating the disability under the old Diagnostic Code 5293 
would be difficult, at best, considering the lack of 
neurological abnormalities, and the disability cannot be 
rated under the new Diagnostic Code 5243 since there is no 
evidence showing that the veteran has suffered from 
incapacitating episodes, as defined by law.  Rating the 
veteran's disability under the limitation of motion codes 
would afford him the highest ratings possible.

In this light, the Board finds that the manifestations 
described above most closely approximate "severe" 
limitation of lumbar spine motion warranting a 40 percent 
rating.  Although the 1997 VA examination showed essentially 
full range of motion, this was not shown on the 1999 or 2003 
VA examinations, and it is the current severity of the 
disability that is of utmost relevance.  See Francisco, 
supra.  The veteran's ability to flex the lumbar spine is 
limited to approximately 1/3 of normal, as is his ability to 
extend the lumbar spine.  See 2003 VA examination and August 
2004 VA outpatient treatment record.  Even the 1999 VA 
examination showed he had lost approximately half normal 
range of lumbar spine motion with flexion.  Rotation is 
limited slight to moderate, and there are very slight 
limitations with side bending.  Considering the limitations 
with flexion and extension, however, the overall disability 
picture, then, is severe, which warranted a 40 percent 
disability rating under the prior version of Diagnostic Code 
5292.  That 40 percent rating would also be warranted under 
the current regulations, since the veteran has demonstrated 
flexion of the lumbar spine to 30 degrees.  See August 2004 
VA outpatient treatment record.  

The preponderance of the evidence, however, is against 
granting a rating higher than 40 percent for the lumbar spine 
disability.  For the same reasons as given above, Diagnostic 
Codes 5293 or 5243 (old or new), although applicable to the 
disability diagnosed, cannot result in a higher rating with 
no evidence of neurological impairment or incapacitating 
episodes.  Although the disc disease could be rated 
separately for the orthopedic and neurologic manifestations 
under the new criteria, there are no neurological 
manifestations to warrant a separate rating.

40 percent is the highest rating under the old Diagnostic 
Code 5292.  Under the new criteria, the lumbar spine is not 
ankylosed in either a favorable or unfavorable position. 

As for consideration of functional loss, the 40 percent 
rating being granted herein will now compensate the veteran 
for such limitations.  Despite the veteran's complaints of 
pain, the motor strength in his lower extremities remains 
normal, and there is no evidence of muscle atrophy, 
indicating that he retains the ability to use these muscles 
in a normal fashion despite his disability.  His gait remains 
normal as well.

The Board has also considered all other potentially 
applicable provisions.  Diagnostic Codes 5285, 5286 and 5287 
(2002) do not apply to the veteran's cervical spine 
disability since he does not have a fracture of the vertebra 
or ankylosis.  Diagnostic Code 5295, concerning lumbosacral 
strain, provided a maximum rating of 40 percent. 


B. Knee disabilities

The veteran alleges that his currently assigned 20 percent 
disability rating for bilateral patellofemoral syndrome of 
both knees with x-ray evidence of early medial degenerative 
joint disease with full range of motion does not adequately 
compensate his current level of disability.  

As noted above, the Board must consider the functional 
impairment resulting for orthopedic disabilities, such as the 
veteran's knee disorders.  The veteran is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5003.  When a 
veteran is service-connected for a condition not listed in 
VA's Schedule for Rating Disabilities, see 38 C.F.R., Part 4, 
the condition is rated under a diagnostic code for a closely 
related disease or injury in which the functions affected and 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2005).  It is for this 
reason that the veteran's diagnosed patellofemoral pain 
syndrome, which is not listed in the Schedule, is rated 
analogous to limitation of motion.  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Painful motion has clearly been established, and the veteran 
has been diagnosed with arthritis of both knees.  See 
38 C.F.R. § 4.59 (2005).  However, the medical evidence of 
record does not document bilateral knee motion limited to a 
degree warranting assignment of a compensable rating pursuant 
to Diagnostic Code 5260 or 5261.  Normal range of motion for 
the knee is zero degrees of extension and 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  In order to be 
eligible for a compensable evaluation, the veteran's flexion 
would need to be limited to 45 degrees or his extension 
limited to 10 degrees.  Neither has been shown on any VA 
examination or outpatient treatment record over the past 
eight years.  See, e.g., August 1997, August 1999 and October 
2003 VA examination reports.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  However, since the veteran does not 
meet the criteria for a rating under either code, this does 
not apply to his case.

The veteran complains of pain, without any giving way or 
swelling.  The medical evidence consistently reports almost 
complete range of motion for both knees.  The 20 percent 
rating was assigned by the RO based on x-ray evidence showing 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
See Diagnostic Code 5003. No higher rating is available under 
this code.

The veteran reports pain on motion.  This means the extent of 
his functional loss and complaints of pain were already 
considered when assigning this rating.  Considering that he 
has almost complete range of motion of the knees with no 
objective evidence of functional impairment, the Board 
concludes this rating sufficiently compensates the veteran 
for this disability.  See, e.g., October 2003 VA examination 
report.

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic), Diagnostic Code 5262 
(impairment of the tibia and fibula) and Diagnostic Code 5263 
(for genu recurvatum).  Several of the other potentially 
applicable sets of criteria - for example, the criteria for 
Diagnostic Code 5263, cannot be applied in this case as it 
does not provide for an evaluation in excess of the currently 
assigned 20 percent.  The criteria of Diagnostic Code 5262, 
for impairment of the tibia and fibula, are not applicable in 
this case since the evidence of record does not indicate the 
bilateral knee disability is manifested by malunion or 
nonunion of the tibia and fibula.  The criteria of Diagnostic 
Code 5256, for ankylosis, also are inapplicable in this case 
because the evidence of record does not indicate the 
veteran's bilateral knee disability is manifested by 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  There are no indications in 
the medical evidence of any laxity or subluxation of either 
knee, so consideration of Diagnostic Code 5257 is not 
warranted.  Diagnostic Code 5259 provides for a 10 percent 
rating for the removal of semilunar cartilage that is 
symptomatic.  A 10 percent rating is the highest evaluation a 
veteran may receive under this Diagnostic Code.  Thus, the 
veteran is not entitled to an increased evaluation pursuant 
to these Diagnostic Codes.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
bilateral knee disability does not meet the criteria for a 
rating greater than the 20 percent granted here, a higher 
rating is not warranted, and the reasonable doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

C.  Gouty Arthritis

The veteran is currently service-connected for gouty 
arthritis of the left foot, considered 10 percent disabling.  
The veteran contends that his current disability is more 
severe than is compensated by his current disability rating.

The veteran's gouty arthritis has been evaluated under 38 
C.F.R. Section 4.71a, Diagnostic Code 5017, which directs 
that gout be rated under Diagnostic Code 5002, also found in 
38 C.F.R. Section 4.71a.  Under Diagnostic Code 5002, a 100 
percent evaluation is assigned when there is evidence of 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating; a 60 percent 
evaluation is assigned when the disease process does not 
cause total incapacitation, but there is evidence of 
constitutional manifestations with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number of incapacitating exacerbations over 
prolonged periods; a 40 percent evaluation is assigned if the 
symptom combinations objectively shown on examination are 
productive of definite impairment of health or there is 
evidence of incapacitating exacerbations occurring three or 
more times per year; and, a 20 percent evaluation is assigned 
when there is evidence of one or two exacerbations per year 
in a well-established diagnosis.  Chronic residuals such as 
limitation of motion or ankylosis are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion in a 
specific joint is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The evidence of record does not support a finding of one or 
two exacerbations per year in a well-established diagnosis 
for gouty arthritis of the left foot.  The VA examination 
report dated in August 1997 revealed an approximately three 
centimeter well-healing scar over the dorsum of the foot 
along the first metatarsal joint.  The veteran had good range 
of motion in this joint and was nontender to palpation.  
There were no recent flare-ups.  The VA examination in August 
1999 revealed motor strength to be 5/5 in all four 
extremities.  The veteran's gait was normal and there was no 
evidence of antalgic gait.  The September 1999 VA examination 
report noted slight pain on palpation of the plantar aspect 
of the first metatarsal phalangeal joint, but he did not 
experience pain on active motion, had normal range of motion 
and x-rays revealed a normal foot.  A VAMC treatment note 
dated in April 2003 found that the veteran had not had a 
flare-up in greater than a year.  On the October 2003 VA 
examination, the veteran reported that he had not had any 
gouty flare-ups for several years and range of motion was 
normal.  Thus, the veteran does not meet the criteria for a 
20 percent disability rating, as he did not experience one or 
two exacerbations per year in a well-established diagnosis 
for gouty arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5002 (2005).

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  In 
this case, chronic pain was reported, but no pain on motion, 
weakness, or edema was demonstrated, and there was no 
clinical evidence of functional loss due to pain, or due to 
pain on motion, weakness, fatigability, or incoordination.  
The Board notes that the veteran experienced some tenderness 
on palpation of the left first metatarsal head and the 
proximal phalanx of the great toe, but this is contemplated 
in the currently assigned 10 percent disability rating.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
gouty arthritis of the left foot does not meet the criteria 
for a rating greater than the 10 percent granted here, a 
higher rating is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

D.  Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A letter dated in September 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in February 2004.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The September 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disabilities, and the 
Board has concluded that the preponderance of the evidence is 
against assigning higher ratings for the veteran's bilateral 
knee disability and gout, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the spine disabilities, the Board 
is assigning higher ratings, but is explicitly doing so 
throughout the entire appeal period, so there are no 
effective date issues warranting further notice.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2005).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims folder.  The veteran was also accorded VA 
examinations in August 1997, August 1999, September 1999 and 
October 2003.  See 38 C.F.R. § 3.159(c)(4) (2005).  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorders since he was last examined.  See 
38 C.F.R. § 3.327(a) (2005).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 



ORDER

Entitlement to a 20 percent disability rating is granted for 
degenerative disc disease of the cervical spine, subject to 
the laws and regulations governing payment of monetary 
benefits.

Entitlement to a 40 percent disability rating is granted for 
degenerative disc disease of the lumbar spine, subject to the 
laws and regulations governing payment of monetary benefits.

Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the knees, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for gouty arthritis, 
left foot, currently evaluated as 10 percent disabling, is 
denied.


REMAND

After a thorough review of the evidence of record, the Board 
has determined that further development is necessary prior to 
adjudication of the veteran's claim for an increased initial 
evaluation for depression secondary to service-connected 
disabilities.

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said that there has been sufficient 
compliance when the RO at no time sent a VCAA letter to the 
veteran notifying him of what was needed to substantiate this 
claim for a higher rating.  

The Board has determined that the veteran should be scheduled 
for an additional VA examination to determine the current 
severity of his depression since the last examination was 
provided 21/2 years ago.  Additionally, the AMC must obtain any 
current treatment records from the Syracuse VA Medical 
Center.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain the veteran's medical records from 
the VA Medical Center in Syracuse for 
psychiatric treatment from September 2003 to 
the present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

3.  After obtaining the recent VA records, to 
the extent available, schedule the veteran for 
a VA examination to assess the current 
severity of the service-connected depression.

4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


